ROB SALTZMAN, ESQUIRE
PLUESE, BECKER & SALTZMAN, LLC
Attorneys at Law
RS1765
20000 Horizon Way, Suite 900
Mount Laurel, NJ 08054
(856) 813-1700


                                         20-17570-MBK


      Jeremy R Askew                     March 10, 2021
      Lisa J Burke-Askew
                                         Michael B. Kaplan

                                         13




                                 x




                                     .
      New Jersey Housing and Mortgage Finance Agency




x

           116 8th Ave
    Roebling, New Jersey 08554




                        2
